DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 01/14/2022 without traverse of Group I, claims 1-8 for further examination. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/07/2020 is being considered by the examiner.

Title
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “depressions” recited in claim 1 and the “third hardening unit” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “drive unit” in claim 1; “first hardening unit” in claims 1, 5 & 8; “second hardening unit” in claims 1-5 & 8.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm et al. (US 2017/0095831 A1) hereinafter Sturm in view of Ohnishi (US 2015/0251409 A1) hereinafter Ohnishi. 
Regarding claim 1, the recitation “lacquer”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Sturm since Sturm meets all the structural elements of the claim and is capable of lacquer, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 1, Sturm discloses an applicator for fluidic medium transfer (abs; fig 1-16; clm 1), comprising: 
a frame 13 ([0061]; fig 2-5), 
a drive unit 44 ([0067]; [0073]; [0078]; [0091]; fig 2-6, 12-16), 
a nozzle 56 with a dispensing end for dispensing fluidic medium 6 ([0083]; fig 2-6, 12-16), 
a transfer roller 2 with a circumferential lateral wall 22 ([0062]-[0093]; fig 2-16), 
wherein the nozzle 56 is at least indirectly connected to the frame 13 ([0061]; [0083]; fig 2-6, 12-16), 
wherein the transfer roller 2 is rotatably mounted on the frame 13, such that the transfer roller 2 is rotatable relative to the frame 13 about an axis of rotation (center of roller 2) ([0062]-[0093]; fig 2-16), 
wherein the drive unit 44 is configured to drive rotation of the transfer roller 2 about the axis of rotation (center of roller 2) ([0067]; [0073]; [0078]; [0091]; fig 2-6, 12-16), 
wherein a circumferential outer contact surface 24 of the lateral wall 22 comprises several depressions (embossing profile of 25) ([0062]-[0093]; fig 2-16), 

wherein the transfer roller 2 is configured to roll with the outer contact surface 24 on a work surface 5 of a workpiece 4 for transferring the fluidic medium 6 from the outer contact surface 24 and from the depressions (embossing profile of 25) to the work surface 5 of the workpiece 4 along a rolling direction 12 ([0062]-[0093]; fig 2-16),
the fluidic medium 6, the transfer roller 2, the lateral wall 22 of the transfer roller 2, the work surface 5, a first operational area of the work surface 5 with the fluidic medium 6 in the first operational area ([0062]-[0093]; fig 2-16), 
wherein the fluidic medium 6 is transferable to the work surface 5 in the first operational area ([0050]-[0053]; fig 2-16), 
a second operational area of the work surface 5 in which the fluidic medium 6 was transferred to the work surface 5 ([0050]-[0053]; fig 2-16), however Sturm does not disclose at least two hardening units, wherein each hardening unit of the at least two hardening units are each at least indirectly connected to the frame, wherein a first hardening unit of the at least two hardening units is formed as a UV-light unit configured for partially hardening the fluidic medium 6 in a contactless way by emitting UV-light, 
wherein the first hardening unit is arranged within an interior space, wherein the lateral wall is transparent for UV-light, wherein the first hardening unit is arranged such that UV-light is emittable towards the work surface in a first operational area of the work surface to partially harden the fluidic medium in the first operational area, wherein a 
Ohnishi discloses an applicator for fluidic medium transfer (abs; fig 1-2; clm 1), comprising at least two hardening units 5, 6, wherein each hardening unit of the at least two hardening units 5, 6 are each at least indirectly connected to the frame 100, wherein a first hardening unit 5 of the at least two hardening units 5, 6 is formed as a UV-light (see fig 1-2) unit configured for partially hardening the fluidic medium in a contactless way by emitting UV-light (see fig 1-2), wherein the first hardening unit 5 is arranged within an interior space, wherein the lateral wall 9 is transparent for UV-light (see fig 1-2), wherein the first hardening unit 5 is arranged such that UV-light (see fig 1-2) is emittable towards the work surface 12 in a first operational area (area receiving heat/light, see fig 1-2) of the work surface 12 to partially harden the fluidic medium in the first operational area (area receiving heat/light, see fig 1-2), wherein a second hardening unit 6 of the at least two hardening units 5, 6 is configured for at least partially hardening the fluidic medium in a contactless way, and wherein the second hardening unit 6 is arranged such that the fluidic medium is at least partially hardenable by the second hardening unit 6 in a second operational area (area receiving heat/light, see fig 1-2) and was partially hardened by the first hardening unit 5 ([0025]-[0032]; [0065]-[0080]; [0084]-[0111]; fig 1-2). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include at least two hardening 
As regards to claims 2-4, Sturm discloses an applicator for fluidic medium transfer (abs; fig 1-16; clm 1), a second operational area of the work surface 5 in which the fluidic medium 6 was transferred to the work surface 5 ([0050]-[0053]; fig 2-16), however Sturm does not disclose wherein the second hardening unit is formed as a UV-light unit/ IR-light unit/fan heater unit configured for at least partially hardening the fluidic medium 6 in a contactless way by emitting UV-light/ IR-light/heated air, wherein the second hardening unit is arranged such that UV-light/ IR-light/heated air is emittable towards the work surface 5 in the second operational area of the work surface 5 to at least partially harden the fluidic medium 6 in the second operational area. 

UV-light unit/ IR-light unit/fan heater unit are considered functionally equivalent heating sources ([0006]-[0020]; fig 1-2). 
As regards to claims 5-7, Sturm discloses an applicator for fluidic medium transfer (abs; fig 1-16; clm 1), the frame 13, the work surface 5 when the transfer roller 2 rolls with the outer contact surface 24 on the work surface 5, and the rolling direction 12 ([0050]-[0053]; fig 2-16), however Sturm does not disclose a shield, wherein the shield is at least indirectly connected to the frame 13 and extends away from the frame 13 towards a distal end of an end section of the shield, wherein the shield is arranged between the first hardening unit and the second hardening unit such that the second operational area is shielded from the UV-light emitted from the first hardening unit, wherein the distal end of the end section of the shield is arranged at a predefined distance from the work surface 5 when the transfer roller 2 rolls with the outer contact surface 24 on the work surface 5, wherein the end section of the shield is flexible such that the end section is elastically deformable against the rolling direction 12. 
Ohnishi discloses an applicator for fluidic medium transfer (abs; fig 1-2; clm 1), comprising a shield 2, wherein the shield 2 is at least indirectly connected to the frame 100 and extends away from the frame 100 towards a distal end of an end section (see 
As regards to claim 8, Sturm discloses an applicator for fluidic medium transfer (abs; fig 1-16; clm 1), the work surface 5 in which the fluidic medium 6 was transferred to the work surface 5 ([0050]-[0053]; fig 2-16), however Sturm does not disclose a third hardening unit of the at least two hardening units, wherein the third hardening unit is configured for at least partially hardening the fluidic medium in a contactless way, wherein the third hardening unit is arranged such that the fluidic mediu6 is at least partially hardenable by the third hardening unit in a third operational area of the work surface in which the fluidic medium was transferred to the work surface and was partially hardened by the first hardening unit and by the second hardening unit. 
. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717